Mr. Justice McSurely delivered the opinion of the court. 3. Commerce, § 33a*—what is proper forum to pass upon railroad rates and tariffs. The Interstate Commerce Commission is the proper forum to pass upon the comparative fairness of through rates and local tariffs. 4. Carriers, § 211*—when expert evidence relating to interstate commerce tariff rates is admissible. In an action to recover back money alleged to have been erroneously refunded as an overcharge on an interstate shipment, it is not error to permit an expert to explain matters connected with the interstate commerce tariff rates and schedules.